PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhang, Dongmao
Application No. 16/488,294
Filed: August 23, 2019
For: Accessories for Raman and Luminescence Spectral Acquisitions

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 06, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Brandt D. Howell appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition under 37 CFR 1.137 (a) to revive the application is GRANTED.

On May 17, 2021, a Request for Continued Examination (RCE) was filed.  However, the subject application was filed August 23, 2019, without an executed inventor’s declaration.  An inventor’s oath or declaration for each name inventor is required for an international application to comply with 37 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid.  See MPEP 706.07(h)(1) and 37 CFR 1.495(c)(3)(i).

The inventor’s oath or declaration for Dongmao Zhang filed with the present petition serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted.  As a result, the RCE submitted with the present petition can be considered as it now complies with 37 CFR U.S.C. 371 for a national stage application.

The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.  The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).  As such, the requirements set forth in 37 CFR 1.137(b)(1),(2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.

This application is being referred to Technology Center Art Unit 2886 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:  Brandt D. Howell
      4965 Preston Park Blvd. Suite 195E
      Plano, TX 75093